                                            Case 3:19-cv-03986-SI Document 22 Filed 01/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN MILLEN,                                     Case No. 19-cv-03986-SI
                                   8                         Plaintiff,
                                                                                              ORDER FOR SERVICE OF PROCESS
                                   9               v.
                                                                                              Re: Dkt. No. 21
                                  10     MORRIS,
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has finally provided a first initial for the lone defendant in this action, who was

                                  14   unable to be served on an earlier attempt because plaintiff had not sufficiently identified the

                                  15   defendant. Service of process will now be attempted again on the defendant. Accordingly,

                                  16          1.        The clerk shall issue a summons and the United States Marshal shall serve, without

                                  17   prepayment of fees, the summons, and a copy of the complaint, and a copy of the order of service,

                                  18   and a copy of this order upon correctional officer M. Morris, who apparently works at the San

                                  19   Quentin State Prison Adjustment Center (or at least worked there in 2017).

                                  20          2.        In order to expedite the resolution of this case, the following briefing schedule for

                                  21   dispositive motions is set:

                                  22                    a.         No later than April 2, 2021, defendant must file and serve a motion for

                                  23   summary judgment or other dispositive motion. If defendant is of the opinion that this case cannot

                                  24   be resolved by summary judgment, defendant must so inform the court prior to the date the motion

                                  25   is due. If defendant files a motion for summary judgment, defendant must provide to plaintiff a new

                                  26   Rand notice regarding summary judgment procedures at the time he files such a motion. See Woods

                                  27   v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                  28
                                            Case 3:19-cv-03986-SI Document 22 Filed 01/12/21 Page 2 of 3




                                   1                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                   2   must be filed with the court and served upon defendant no later than May 7, 2021. Plaintiff must

                                   3   bear in mind the notice and warning regarding summary judgment provided later in this order as he

                                   4   prepares his opposition to any motion for summary judgment.

                                   5                  c.      If defendant wishes to file a reply brief, the reply brief must be filed and

                                   6   served no later than May 28, 2021.

                                   7          3.      Plaintiff is provided the following notices and warnings about the procedures for

                                   8   motions for summary judgment:

                                   9          The defendants may make a motion for summary judgment by which they seek to have your
                                  10          case dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of
                                              Civil Procedure will, if granted, end your case. . . . Rule 56 tells you what you must do in
                                  11          order to oppose a motion for summary judgment. Generally, summary judgment must be
                                              granted when there is no genuine issue of material fact -- that is, if there is no real dispute
                                  12          about any fact that would affect the result of your case, the party who asked for summary
Northern District of California
 United States District Court




                                              judgment is entitled to judgment as a matter of law, which will end your case. When a party
                                  13
                                              you are suing makes a motion for summary judgment that is properly supported by
                                  14          declarations (or other sworn testimony), you cannot simply rely on what your complaint
                                              says. Instead, you must set out specific facts in declarations, depositions, answers to
                                  15          interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the
                                              facts shown in the defendants' declarations and documents and show that there is a genuine
                                  16          issue of material fact for trial. If you do not submit your own evidence in opposition,
                                              summary judgment, if appropriate, may be entered against you. If summary judgment is
                                  17
                                              granted, your case will be dismissed and there will be no trial. Rand v. Rowland, 154 F.3d
                                  18          952, 962-63 (9th Cir. 1998).

                                  19   If a defendant files a motion for summary judgment for failure to exhaust administrative remedies,

                                  20   he is seeking to have the case dismissed. As with other defense summary judgment motions, if a

                                  21   motion for summary judgment for failure to exhaust administrative remedies is granted, the

                                  22   plaintiff's case will be dismissed and there will be no trial.

                                  23          4.      All communications by plaintiff with the court must be served on a defendant's

                                  24   counsel by mailing a true copy of the document to defendant's counsel. The court may disregard

                                  25   any document which a party files but fails to send a copy of to his opponent. Until a defendant's

                                  26   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                  27   but once a defendant is represented by counsel, all documents must be mailed to counsel rather than

                                  28   directly to that defendant.

                                                                                           2
                                            Case 3:19-cv-03986-SI Document 22 Filed 01/12/21 Page 3 of 3




                                   1          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   2   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   3   before the parties may conduct discovery.

                                   4          6.      Plaintiff is responsible for prosecuting this case. He must promptly keep the court

                                   5   informed of any change of address and must comply with the court's orders in a timely fashion.

                                   6   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to Federal

                                   7   Rule of Civil Procedure 41(b).

                                   8          7.      Plaintiff is cautioned that he must include the case name and case number for this

                                   9   case on any document he submits to this court for consideration in this case

                                  10          8.      The clerk shall update the docket to show plaintiff’s current address: 524 Victoria

                                  11   Street, San Francisco, CA 94132. See Docket No. 21 at 2.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 12, 2021

                                  14                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
